In re State of Louisiana; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “G”, No. 298-874.
Denied in part. Granted in part. The State’s application insofar as it challenges the recusal order of the judge of Division G is denied. While the judge may not have had legal grounds for recusing himself, the Court will not require that this capital case be tried by the judge of Section “G” in these circumstances. The case is remanded to the district court to be re-allotted, as directed by a majority of the Criminal District Court en banc, within 5 days.
Watson, J., concurred in grant of motion to clarify judgment to note that the judge of Division G is recused and therefore should not participate in consideration of this matter at the meeting of the en banc court.